
	

113 SRES 508 ATS: Commemorating the centennial anniversary of the establishment of the Congressional Research Service.
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 508
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Cardin (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the centennial anniversary of the establishment of the Congressional Research
			 Service.
	
	
		Whereas, in 1914, Congress recognized the need for greater assistance and established a reference
			 unit within the Library of
			 Congress to support an informed and independent legislature;Whereas the Legislative Reorganization Act of 1970 (2 U.S.C. 28 et seq.) transformed the
			 Legislative Reference Service into the Congressional Research Service,
			 expanding its	size and analytic capacity;Whereas the Congressional Research Service is housed within the Library of Congress and benefits
			 from the unparalleled collections of the Library of Congress to complete
			 research and analysis and to disseminate information and materials to
			 assist Congress;Whereas Congressional Research Service products are the result of collaboration between a diverse
			 workforce consisting of analysts, attorneys, information professionals,
			 and support staff;Whereas the Congressional Research Service strives to provide accurate and objective assistance to
			 all members and committees at all stages of the legislative process, and
			 in a timely, confidential, and non-partisan manner; andWhereas the Congressional Research Service provides Congress with analysis and information on
			 legislative and oversight issues in reports, memoranda, seminars, and
			 briefings: Now, therefore, be it
		
	
		That the Senate—(1)recognizes the centennial anniversary of the establishment of the  Congressional Research Service
			 and commends the employees of the
			 Congressional Research Service for their service to Congress and the
			 people of the United States; and(2)respectfully requests the Secretary of the Senate to transmit an enrolled copy of this resolution
			 to—(A)the Librarian of Congress; and(B)the Director of the Congressional Research Service.
				
